DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of November 13, 2020, Applicant, on January 20, 2021, amended claims 1-3, 5, 8-12, 15, & 18 and added claim 20. Claims 1-20 are now pending in this application and have been rejected below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
 


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, in view of Applicant’s interpretation of the amended claims, further 35 USC 112, first paragraph, rejections are necessitated by the amended claims.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are not directed to an abstract idea under the first part (step one) of the Alice test, and granting such claims would not preempt an abstract idea. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 2-20) recite “analyzing transactional data, comprising: a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: gathering transaction data related to a first physical entity; extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity; gathering transaction data related to a second physical entity, wherein the at least one second physical entity is indirectly related to the first physical entity; extracting from the transaction data related to the second physical entity at least a second set of features associated with the second physical entity; … match the first set of features to the second set of features; and clustering the first physical entity and the second physical entity, when the first set of features matches the second set of features, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase until each of the physical entities has had its extracted features matched  against all others of the physical entities; and a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output,” “wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property” (in claims 2 & 12),” the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property taxes” (in claims 4 & 14), and “wherein the third physical entity is a third real-estate property and at least two of the real-estate property, the second different real-estate property, and the third real-estate property are indirectly related real-estate properties, wherein indirectly related real-estate properties are at least one of located at different geographic areas and of a different type” (in claims 8 & 18).   Claims 1-20, in view of the claim limitations, are directed to the abstract idea of analyzing transaction data by identifying connections among physical entities by gathering and extracting first and second features of first and second real-estate properties from transaction data and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and generating a list of comps to a specified third physical entity based on the clustered physical entities. 
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited analyzing transaction data by identifying connections among physical entities by gathering and extracting first and second features of first and second real-estate properties from transaction data and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and 
	
With respect to Applicant’s assertion that the fact that something can be done by a person is not the proper test, the method is too complex to be performed mentally, the method as called for in the claim is simply not how people think and operate, mental functions that are not being performed in the claim, if a human would achieve the goal in a different manner, then the claim is not directed to an abstract idea (i.e. regarding the arguments Applicant referred to as fourth, ninth, tenth, and lastly), and the method is claimed essentially operates backwards from the way a person would go about finding comps, and thus, method as claimed cannot be reasonably interpreted as a human using their mind to make evaluations, these assertions by Applicant are simply not consistent with the clear guidance set forth by the USPTO.  As noted above when the claim recites concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Even if the claim is performed backwards from the way a human would normally find comps, is complex, is different from how person would normally think, this does change that the claimed steps are steps that could be practically performed in the mind but for the recitation of generic computer components. As noted above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited features could all be reasonably interpreted as a human using their mind to make evaluations by observing transaction to identify first and second features of the first and second real-estate properties and performing evaluations based on the observations, use judgment to cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, provide an opinion of comps of another real-estate property by evaluating the clusters, and present that opinion comprising the comps with a pen and paper.
	
With respect to Applicant’s assertion that computers have historically been bad at achieving what is claimed, people are nor great at finding comps (i.e. regarding the arguments Applicant referred to as seventh), and a human would normally perform operations of claimed abstract idea in the order performed, this does not make an abstract idea non-abstract. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 
With respect to Applicant’s assertions that the claimed invention cannot be performed mentally because the claim now calls for using a classifier implementing supervised machine learning, as noted the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes). Examiner did not allege that this argued feature is a limitation that falls within one of the abstract groupings. As noted above, the claim recites limitations that fall within the mental process grouping, and thus, under the first prong of Step 2A, the claims recite an abstract idea. The element of the claimed “classifier implementing supervised machine learning” is an additional element that is beyond the recited abstract idea, which is addressed below under the second prong of Step 2A and in Step 2B.

With respect to Applicant’s assertion that applying the PTAB’s decision in Appeal No. 2017-002898 for Application 13/287,831 makes it clear that using a classifier implementing supervised machine learning to match the first set of features to the second set of features is specific and not abstract and does not fall within any of the enumerated categories (i.e. regarding the arguments Applicant referred to as eighth), as noted above, Examiner did not allege that this argued feature is a limitation that falls within one of the abstract groupings. The element of the claimed “classifier implementing supervised machine learning” is an additional element that is beyond the recited abstract idea, which is addressed below under the second prong of Step 2A and in Step 2B. 
Furthermore, in this decision the collected usage information, which the PTAB relied upon in deciding this did not recite fall within one of the enumerated abstract idea, is usage information including occurrences of usage events generated by the devices associated with activities related to content encoded on a data store, this collected usage information generated by the devices associated with activities related to content encoded on a data store that is provided on user interface and used to alter the operations of a computer system including the backup, restore, and crawl policy of content addresses a problem that is necessarily rooted in computer technology. The problem addressed by the claims in this example (using usage information generated by the computing devices associated with activities related to content encoded on a data store to alter the operations of a computer system including the backup, restore, and crawl policy of content) only arises in the realm of computers. Unlike the claims in this case referred to by Applicant, the present claims address the problem generating a list of comps based on past sales has existed long before the advent of computers and can and has been addressed without the use of computers.

Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations are directed to managing transactions and business interactions of performing transactions regarding entities, specifically real-estate transactions, and thus, the claims are directed to a certain method of organizing human activity.

With respect to Applicant’s assertion that no transaction takes place nor does any management thereof, no human activity is organized or even takes place (i.e. regarding the arguments Applicant referred to as fifth), and the claim as a whole are not directed to managing transactions and business interactions of performing transactions regarding entities because no actual transaction are performed by the claims, a transaction need not be performed to manage transactions. The claims gather, evaluate, and group information regarding real-estate transactions to cluster the real-estate properties and generate a list of comps for another real-estate property; this manages those transactions and business interaction of the previous real-estate transactions by clustering those previous transactions into groups, and this also manages a transaction of the other real-estate property by generate a comp list based on the cluster comprising a list of past sales that are comparable to the other property, which will be sold or purchased. Furthermore, generating a comp list of real-estate or other property based on previous transactions is a sales activity, which is as noted above is a certain method of organizing human activity.

With respect to Applicant’s assertions that Examiner reads out an essential element, mischaracterizes the claim, and using its unreasonable broadest interpretation makes the claim into something that it does not on its face actually call for and improperly changes the way the invention as claimed operates (i.e. regarding the arguments Applicant referred to as first through third), contrary to these assertions, Examiner has not relied only upon the express wording of each and every limitation set forth above under the first prong and has not reinterpreted or mischaracterized any of the above limitations. Examiner has relied solely on the wording of the claims. Further, as stated above, under the first prong of Step 2A, we first determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and if the claims recite any limitations that fall under one of the enumerated groupings, then under the first prong of Step 2A, the claims recite an abstract idea. Moreover, as per the USPTO guidance, the additional elements like the “classifier implementing supervised machine learning” is not considered until the second prong of Step 2A.



Applicant argues taken together do much more than merely implement an abstract idea on a computer or perform generic computer functions that are well-understood, routine, and conventionally known in the industry, taken together offer improvements to the field in which the subject matter of the present application is directed, and therefore, Applicants submit that the claims would be patentable pursuant to the second part of the two-part analysis, as they amount to a technical solution that is significantly more than an abstract idea. Examiner respectfully disagrees.
As noted above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, the only additional elements recited beyond the abstract idea discussed above are the recitations of “[a] system … comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” and “using a classifier implementing supervised machine learning” in claim 11, and similarly claims 1 and 10. However, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor be significantly more than an abstract idea. MPEP 2106.05(f).
Simply applying an abstract idea is not an improvement to computers or other technology. Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on a computer, like the present claims, as discussed by the Court in Alice, “an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347, 2358-2359 (2014) (internal citations and quotations omitted). “Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable.” Id.
In addition, these features, including “[a] system … comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” and “using a classifier implementing supervised machine learning,” generally link the abstract idea to a technical environment/field of use, namely a generic computing environment using generic supervised machine learning. Generally linking the abstract idea to a technical environment/field of use is not sufficient to integrate an abstract idea into a practical application nor be significantly more than an abstract idea. MPEP 2106.05(h).
Furthermore, with respect to the extracting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application and is not sufficient to be significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Extrasolution actively is not sufficient to integrate an abstract idea into a practical application nor be significantly more than an abstract idea. MPEP 2106.05(h).
Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Smith (US 20160292800 A1) at [0028]-[0032], [0184], [0198], [0208], [0226],  Caruana, et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/caruana.icml06.pdf, and Applicant’s specification at [0052]-[0063]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving See MPEP 2106.05(d); July 2015 Update, p. 7.  
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues Smith does not disclose the claimed invention because in Applicants' claim, the property for which comps are to be generated, when the physical entities are properties, is the specified third physical entity, wherein instead of starting with the property to be matched and then finding comparables, Applicants' invention as now claimed first develops clusters of entities with matching features irrespective of which property is ultimately the one for which comps are going to be developed; however, the approach by Smith is disadvantageous with respect to the invention as claimed, since Smith knows in advance which property it is looking to match and the matching is only being done within a known specific tract. Examiner respectfully disagrees.

Examiner notes, while the claims generate a list of comps to a third physical entity/property in a second phase, contrary to Applicant’s assertions, the claims do not require that the third physical entity/property is unknown and specified after the clustering of the first and second physical entities in the first phase. As claimed, the third physical entity may be known and specified before the first phase, and the claims only require that the comps are generated in the second phase, not that the third entity is specified after the clustering performed in the first phase.
Further, Applicant’s specification does not support Applicant’s allegation that the invention “first develops clusters of entities with matching features irrespective of which property is ultimately the one for which comps are going to be developed.” The portions of the specification discussing clustering and generating the comps list do not support Applicant’s interpretation of the claimed invention. Instead, despite Applicant’s allegations, Applicant’s specification requires that the clusters of entities are developed based on the property for which the comps are developed (i.e. the claimed third entity). That is, the specification requires the claimed third entity to be specified before the clustering and the generating of the list of comps. In the figures and portions of the specification described below, the entity for which the list of comps is generated is specified first, before the clustering and generation of the list of comps.

    PNG
    media_image1.png
    858
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    655
    511
    media_image2.png
    Greyscale

Figure 3 of Applicant’s specification, as reproduced above, depicts the method for performing comps' analysis, wherein, as in the clustering process of figure 2 discussed below, the first step in this process is S310 where a comps' query is received including details regarding a real-estate property, and then, only after receiving the specified real-estate property for which comps are generated, in step S320, clusters matching the specified real-estate property are identified, and finally, in step S330, the comps report is generated respective of the match. Applicant’s Specification at [0039]-[0041]. That is, the clustering is performed after the property (i.e. the “third entity”) is specified. Thus, as per the specification, contrary to Applicant’s assertion, the process supported by the Specification does indeed start with the specified property (i.e. the third entity) to be matched, clusters the specified property, and then generates the list of comparables, contrary to Applicant’s assertions. 
Additionally, figure 2, as reproduced above, depicts the method for clustering indirectly related real-estate properties, and in this process, the first step S210 is receiving a first location pointer, associated with a first real-estate property, and then, only after receiving the property (i.e. the claim third entity), the features of the first property are matched to the features of the second property in step S250 and in step S270 a cluster is generated with the first property and the second property. That is, contrary to Applicant’s assertion, the clustering of the specification does indeed start with a specified property and the clustering is performed based on this specified property (i.e. the third entity).
Examiner notes, the claimed “first physical entity” in the claims cannot be interpreted to be the first property initially received in these processes in the specification because, in the claims, the claimed “first physical entity” is not the property specified for generating the clusters and the list of comps comparable to the specified property.
Nothing in the specification requires that the clustering is performed before the “third entity” is specified, but rather, the specification supports exactly the opposite – in view of the specification, the claimed clustering and generating of the list of comps must be performed after “third entity” is specified.
Moreover, while figure 4 of the specification discusses a first learning phase and second analysis phase, the second phase in figure 4 is not related to generating comps as in the claims. This second analysis phase in figure 4 is utilized for analysis or prediction of the existence botnets in the cloud-computing infrastructure, which is not the claimed second phase nor the process of generating comps in figure 3. Thus, this two phase process in figure 4 does not support performing the clustering before specifying the property and generating the comps.

Further, contrary to Applicant’s assertions, Smith does indeed disclose the two phase process wherein, in a second phase required by the claims, a system and method generates a list of comps to a specified third physical entity based on the clustered physical entities, as follows.
Smith discloses the claimed first phase of “a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: 
gathering transaction data related to a first physical entity; 
extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity”;
gathering transaction data related to a second physical entity, wherein the at least one second physical entity is indirectly related to the first physical entity; 
extracting from the transaction data related to the second physical entity at least a second set of features associated with the second physical entity.”
In Smith, paragraphs [0184]-[0186], [0221], fig. 2, discloses starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, and then the process locates (i.e. first phase) a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75 and an adjacent tract of land 80, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. the compared properties attributes of building style, square ft., lot size, etc. - extracting features from transactional data) to further qualify into a first qualified assemblage, [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. extracting features from transactional data).
Here, the claimed first phase begins when locating “a number” of recently sold proper properties 60, active or for sale 70 properties, and under contract properties 65 in the tract of land 75 and the adjacent tract of land 80. The number of properties 60, 65, & 70 located are the claimed first and second properties located are the first and second properties in the tract 75 and adjacent tract 80. Further, the extracted features from the transaction data is the data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed. 

	Further, Smith discloses, in the claimed first phase, “clustering the first physical entity and the second physical entity, when the first set of features matches the second set of features” in paragraph [0029], wherein the selected number recently sold properties include the direct physical property input data 

Lastly, Smith discloses the claimed second phase of  “a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output” in [0049], [0052], [0133], [0190]-[0192], figs. 17-20, wherein fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give additional property 55, and next, fig. 20 shows the output (i.e. second phase) of FIG. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and the “find similar properties” button in fig. 17 clicked finds the matching properties 60, 65, or 70  (i.e. based on the clustered physical entities) that are output (i.e. second phase), wherein fig. 20 shows the output properties  55 (i.e. third physical entity) , 60 (i.e. generating a list of comps as human perceivable output based on the clustered physical entities) side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the 
As reproduced below, the GUI “shows properties 55 [and] 60 “side by side” in Smith discussed above is a display of a generated list of comps to a specified third physical entity (i.e. specific property 55) based on the clustered physical entities (i.e. 60 sold, contract 65, and active properties 70 in tract 75 and adjacent tract 80), and this is the claimed “generated list of comps as a human perceivable output” of the claimed second phase. Here, the claimed third physical entity is the specific property 55, and the claimed comps are the properties 60 shown side by side with the specific property 55, wherein these properties 60 are the properties 60 located “by the automated real estate valuation system 50,” as discussed above. Further, as discussed above, the specification requires that the claimed third entity is specified before the clustering is performed.

    PNG
    media_image3.png
    418
    677
    media_image3.png
    Greyscale



	As understood by Examiner, Applicant appears to argue that Smith uses Random-Forest-Regression differently and toward a different purpose than what is called for in the claim because in Smith the calculated value 235 for the specifically chosen property 55 is a dollar value and it does not appear to be useable for a step such as Applicants' clustering step nor the changing step in the second phase. Examiner respectfully disagrees.

Smith discloses the  claimed “using a classifier implementing supervised machine learning to match the first set of features to the second set features” in paragraphs [0184]-[0186], figs. 3, 4, & 7, wherein the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively, [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression analysis (i.e. using a classifier implementing supervised machine learning), wherein the Random-Forest-Regression analysis is of an analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. matches the first to the second features of the first and thus as a result the algorithm 230 finds properties 60, 65, or 70 for all properties in the first qualified assemblage 205 that match  the selected specific property 55 matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 (i.e. matches the first to the second features of the first and second properties) that are output shown in FIG. 20.
Here, contrary to Applicant’s assertion, the valuation algorithm does not only generate a valuation of the property, the valuation algorithm 230 does this by using the Random-Forest-Regression analysis to match the specified property 55 to other properties 60, 65, or 70 from all the other properties in the pool of properties in the first qualified assemblage 205 by finding properties 60, 65, 70 with attributes matching of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) the specified property 55. That is, by the Random-Forest-Regression analysis being used to find properties 60, 65, 70 matching the specified property 55 (i.e. clustering) based on attributes of the properties, such as bedroom count and square footage (i.e. first and second features), the system in Smith discloses is clearly being used to cluster the properties 55, 60, 65, & 70 by “using a classifier implementing supervised machine learning to match the first set of features to the second set features,” as claimed.

Further, with respect to Applicant’s assertion that the this Random-Forest-Regression analysis cannot be used in the changing step, Smith does indeed provide for changing the physical entities and repeating the process in the first phase as claimed in “changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase until each of the physical entities has had its extracted features matched against all others of the physical entities” because Smith expressly discloses that when there are an insufficient number of recently sold the adjacent tract of land recently sold properties on a first matched item of building structure style within a fourth selected range and a second matched item being square feet within a fifth selected range, and an optional fourth matched item of lot size within an eighth selected range, and then the process is repeated for a nearby tract of land if an insufficient number of recently sold properties are added in the adjacent tract of land. [0035], [0039], [0185], fig. 3, 7. 
That is, Smith expressly discloses iteratively repeating the process of matching the specified property 55 to other properties (clustering) and iteratively expanding to other properties in adjacent tracts of land and then nearby tracts of land (i.e. changing at least one of the first physical entity and the second physical entity to be a different one) if there is an insufficient number of other properties in the adjacent and each nearby tract matching the specified property (i.e. repeating the first phase until each of the physical entities has had its extracted features matched against all others of the physical entities). Since the process of matching of other properties to the specified property 55 is iteratively repeated on different properties in different tracts of land, contrary to Applicant’s assertion, the matching of the other properties to the specified property 55 performed by the Random-Forest-Regression analysis is expressly used in Smith with the changing step as recited in the claims.

Applicant argues dependent claims 6 and 7 are allowable on their own merits, both calling for the real-estate properties to be indirect real-estate properties in that they are located at different geographic areas, e.g., not in a tract, or are of a different type. Examiner respectfully disagrees.
Contrary to Applicant’s assertions Smith does indeed disclose the physical entities being real-estate properties and being indirect real-estate properties in that they are located at different geographic areas, e.g., not in a tract, or are of a different type.

Smith discloses the limitations of claim 6 in paragraphs [0184]-[0186] and [0211]-[0212], wherein the physical entities are indirect real-estate properties in that they are located in different geographic areas. Firstly, in Smith the different real estate properties located from tract 75 are in different geographic areas because they are different properties. Even if the properties are next to each other on the same tract, they are in different geographic area because they are different properties in different locations. Further, the 
Specifically, Smith discloses, from claim 6, “wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are located at different geographic areas” in paragraphs [0184]-[0186], [0211]-[0212], wherein the process locates a selected number of recently sold properties 60 in the specific tract of land 75 (i.e. first real-estate property in a first geographic area) to qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85  (i.e. second real-estate property in a second geographic area) at 510 forming a second qualified assemblage 210 of the recently sold properties 60 (i.e. new).

Further, Smith discloses claim 7 in paragraphs [0039], [0044], [0184]-[0186], [0190], [0196]-[0197] [0212], figs. 3, 4, 7, 31, 32, wherein the physical entities are indirect real-estate properties in that they are different types. In Smith, the style of the properties that are located required to be within a range, and thus, the attributes of the building type need not be the same type, so the properties are expressly disclosed as being permitted to each be of a different type of building. Further, as noted below, “jump terms" may used to either find additional properties 60, 65, & 70 available with token features similar to the selected specific property, the system seeks out properties with matching physical and token feature or emotional characteristics, wherein the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property, and when these jump terms are used, they find additional properties that have similar attributes, but not necessarily the same. These different features of the additional properties located 60 make the additional property of a different type than the first set of properties located 60.
Specifically, Smith discloses, from claim 6, “wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are each of a different types” in paragraphs [0039], [0184]-[0186], 

Applicant argues claim 9 is allowable on its own merits because there appears to be no second phase in Smith, and likewise, there does not appear to be any comparing the third physical entity to each existing cluster developed in the first phase. Examiner respectfully disagrees.
Contrary to Applicant, Smith discloses the second phase comprising the comparing to the third physical to each existing cluster as claimed in the following limitations of claim 9 for the reasons set forth below. Below, the existing cluster is the located properties 60, and the claimed comparing occurs when Smith finds located properties that are similar to and match the specific property 55. 
Specifically, Smith discloses “wherein the second phase further comprises: receiving an indication of the third physical entity” in paragraphs [0049], [0052], [0133], [0190]-[0192], figs. 17-20, wherein fig. 17 shows a mobile screen shot of the investor user page after the “search or invest” icon is tapped for the automated real estate valuation system 50, which includes COND as a property 55 condition pick, depicted 
Smith discloses “gathering transaction data related to the third physical entity; extracting a set of features representing the third physical entity; 
comparing the third physical entity to each existing cluster developed in the first phase” in paragraphs [0184]-[0186], fig. 2, 3, 7, wherein the process starts with the selected specific property 55 that is disposed within a particular tract of land 75 with the selected specific property 55 input attributes 90, 100 database, which includes in fig. 2 defining property attributes including style, square feet, and lot size (i.e. gathering transaction data and extracting features of the third entity), and then locates a selected number of recently sold properties 60 compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, which in fig. 2 includes identifying comparable properties in the same tract and pooling  properties with the same style, square feet range +/- 20%, and lot size (i.e. comparing the third entity to each existing cluster developed in the first phase), wherein if five or more properties 60 are not qualified into the qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180, which in fig. 7 includes, for each tract of land the radius touches, the property from the adjacent tract is pooled if  the property is the same style, square feet range +/- 20%, and lot size (i.e. comparing the third entity to each existing cluster developed in the first phase).
generating the list of physical entities that belong to one or more clusters the features of which that caused the physical entities to be clustered match the features representing the third physical entity” in paragraphs [0049], [0052], [0133], [0190]-[0192], figs. 17-20, wherein fig. 17 shows a mobile screen shot of the investor user page after the “search or invest” icon is tapped for the automated real estate valuation system 50, which includes COND as a property 55 condition pick, depicted in fig. 17 as 100, 105, which are the first and second token of the property 55 input attributes 90, 95 (i.e. third physical entity), and a percentage spread of the minimal difference between the specific property 55 (i.e. third physical entity), and fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give property 55 details, and next, fig. 20 shows the output (i.e. second phase) of fig. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and wherein the “find similar properties” button in fig. 17 clicked (i.e. receive an indication of the third physical entity) finds the matching properties 60, 65, or 7,  wherein fig. 20 shows the output properties  55 (i.e. third physical entity) and 60 (i.e. generating a list of comps as human perceivable output based on the clustered physical entities) side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in tangible items 90, 95 and token features 100, 105 (i.e. generated list of comps as human perceivable output), wherein the differences are based upon real market data derived from sold properties 60 as calculated 235 by the automated real estate valuation system 50.





Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claims 10 & 11, recites “a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: gathering transaction data related to a first physical entity; … gathering transaction data related to a second physical entity; …; and clustering the first physical entity and the second physical entity …; a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output.” In view of Applicant’s interpretation of the amended claims, the claims may be interpreted such that the first phase cannot start with the specified property (i.e. a specified third entity) to be matched in the clustering based on the specified property and then generating a list of comparables to that same specified property (i.e. the third entity); however, the specification requires that the claimed clustering start with specifying a property (i.e. the third entity) specified before the clustering, clustering based on the same specified property (i.e. the third entity), and then generating of the list of comps based on the same specified property (i.e. the third entity). Therefore, contrary to Applicant’s asserted interpretation of the claims, the specification requires first, before the clustering, to receive the specified property (i.e. the specified third entity) to be matched in the clustering based on the specified property and then to be used to generate the list of comparables to that same initial received property (i.e. the third entity).
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to Applicant’s interpretation of the amended claims that the first phase does not start with the specified property (i.e. a specified third entity) to be matched in the clustering and then generating a list of comparables to that initially specified property (i.e. the third entity), contrary to Applicant’s interpretation, the specification expressly requires first, before the clustering, to receive the specified property (i.e. the specified third entity) to be matched in the clustering based on the specified property and then to be used to generate the list of comparables to that same initial received property (i.e. the third entity).
  In the figures and portions of the specification described below, the entity for which the list of comps is generated is specified first, before the clustering and generation of the list of comps.

    PNG
    media_image1.png
    858
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    655
    511
    media_image2.png
    Greyscale


Figure 3 of Applicant’s specification, as reproduced above, depicts the method for performing comps' analysis, wherein, as in the clustering process of figure 2 discussed below, the first step in this process above is S310 where a comps' query is received including details regarding a real-estate property, and then, only after receiving the details of the specified property for which comps are generated, in step S320, clusters matching the real-estate property are identified, and then finally the list of comps is generated in step S330. Applicant’s Specification at [0039]-[0041]. That is, the property (i.e. the “third entity”) is specified first before the clustering, and the clustering is performed after the property (i.e. the “third entity”) is specified. Thus, as per the specification, contrary to Applicant’s assertion, the process supported by the specification does indeed first start with the specified property (i.e. the third entity) to be matched, then generates clusters matching the specified property (i.e. the third entity), and finally generates the list of comparables for the specified property (i.e. the third entity), contrary to Applicant’s assertions. 
Additionally, figure 2, as reproduced above, depicts the method for clustering indirectly related real-estate properties, and in this process, the first step in this process above is S210, which receive a first location pointer, associated with a first real-estate property, then, only after receiving the property (i.e. the claim third entity), the features of the first property are matched to the features of the second property in step S250, and in step S270, a cluster is generated with the first and second properties. That is, contrary to Applicant’s assertion, the clustering of the specification does indeed start with a specified property and the clustering is performed based on this specified property (i.e. the third entity).
Examiner notes, the claimed “first physical entity” in the claims cannot be interpreted to be the first property initially received in these processes in the specification because, in the claims, the claimed “first physical entity” is not the property specified for generating the list of comps to the specified property.
Nothing in the specification requires that the clustering is performed before the “third entity” is specified, but rather, the specification expressly requires exactly the opposite, the claimed process must start with a specified property (i.e. a specified third entity) and the clustering and generating of the list of comps is performed for that specified property only after the property is specified (i.e. the specified third entity).

Claims 2-9 & 20 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-9 & 20 are rejected for the reasons set forth above.

Claims 12-19 depend on claim 11 and do not cure the aforementioned deficiencies, and thus, claims 12-19 are rejected for the reasons set forth above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-20) recite “analyzing transactional data, comprising: a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: gathering transaction data related to a first physical entity; extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity; gathering transaction data related to a second physical entity, wherein the at least one second physical entity is indirectly related to the first physical entity; extracting from the transaction data related to the second physical entity at least a second set of features associated with the second physical entity; … match the first set of features to the second set of features; and clustering the first physical entity and the second physical entity, when the first set of features matches the second set of features, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase until each of the physical entities has had its extracted features matched  against all others of the physical entities; and a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output,” “wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property” (in claims 2 & 12),” the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property taxes” (in claims 4 & 14), and “wherein the third physical entity is a third real-estate property and at least two of the real-estate property, the second different real-estate property, and the third real-estate property are indirectly related real-estate properties, wherein indirectly related real-estate properties are at least one of located at different geographic areas and of a different type” (in claims 8 & 18).  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of analyzing transaction data by identifying connections among physical entities by gathering and extracting first and second features of first and second real-estate 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited analyzing transaction data by gathering and extracting first and second features of first and second real-estate properties from transaction data and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties could all be reasonably interpreted as a human using their mind to make evaluations by observing transaction to identify first and second features of the first and second real-estate properties and performing evaluations based on the observations and use judgment to cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties; therefore, the claims are directed to a mental processes. Further, each of these limitations are directed to managing transactions and business interactions of performing transactions regarding entities, specifically real-estate transactions, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computerized method” and “using a classifier implementing supervised machine learning” in claim 1, “[a] non-transitory computer readable medium having stored thereon instructions for causing a server to execute” and “using a classifier implementing supervised machine learning” in claim 10, and “[a] system … comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” and “using a classifier implementing supervised machine learning” in claim 11, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Smith (US 20160292800 A1) at [0028]-[0032], [0184], [0198], [0208], [0226],  Caruana, et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/caruana.icml06.pdf, and Applicant’s specification at [0052]-[0063]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the extracting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20160292800 A1), hereinafter Smith.
Regarding claim 1, Smith discloses a computerized method for analyzing transactional data, comprising ([0028]-[0032], [0184], [0208]): 
a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: 
gathering transaction data related to a first physical entity; 
extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, and then the process locates (i.e. first phase) a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. the compared properties attributes of building style, square ft., lot size, etc. - extracting features from transactional data) to further qualify into a first qualified assemblage, [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. extracting features from transactional data)); 
gathering transaction data related to a second physical entity, wherein the at least one second physical entity is indirectly related to the first physical entity; 
extracting from the transaction data related to the second physical entity at least a second set of features associated with the second physical entity ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, and then the process locates (i.e. first phase) a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. the compared properties attributes of building style, square ft., lot size, etc. - extracting features from transactional data) to further qualify into a first qualified assemblage, [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. extracting features from transactional data)); 
using a classifier implementing supervised machine learning to match the first set of features to the second set features ([0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively, [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the  
Examiner notes the random forests used in Smith is a known supervised learning algorithm. See Smith at [0133]; see also Applicant’s specification at [0052] see also Caruana, et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/ caruana.icml06.pdf); and
clustering the first physical entity and the second physical entity, when the first set of features matches the second set of features (0029], the selected number recently sold properties include the direct physical property input data sets, with one input data set for each recently sold property, each input data set for each recently sold property input attributes database are each compared to one another to be within a first selected range of a first matched item from each input data set  (i.e. matches the first to the second features of the first and second properties), [0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, ;
changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase until each of the physical entities has had its extracted features matched against all others of the physical entities ([0035], [0039], [0185], fig. 3, 7, when there are an insufficient number of recently sold properties in the specific tract of land, thus the adjacent tract of land recently sold properties on a first matched item of building structure style within a fourth selected range and a second matched item being square feet within a fifth selected range, and an optional fourth matched item of lot size within an eighth selected ; and 
a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output ([0049], [0052], [0133], [0190]-[0192], figs. 17-20, fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give additional property 55, and next, fig. 20 shows the output (i.e. second phase) of FIG. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and the “find similar properties” button in fig. 17 clicked finds the matching properties 60, 65, or 70  (i.e. based on the clustered physical entities) that are output (i.e. second phase), wherein fig. 20 shows the output properties  55 (i.e. third physical entity) , 60 (i.e. generating a list of comps as human perceivable output based on the clustered physical entities) side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in tangible items 90, 95 and token features 100, 105 (i.e. generated list of comps as human perceivable output), wherein the differences are based upon real market data derived from sold properties 60 as calculated 235 by the automated real estate valuation system 50, [0184]-[0186], [0221], fig. 2, 3, 7, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 (i.e. third physical entity) input attributes 90 database, and then the process locates a selected number of recently sold properties 60, contract properties 65, and active properties 70 in the specific tract of land 75 and adjacent tracts 80 (i.e. the comps)).
Regarding claim 2, Smith discloses the computerized method of claim 1 (as above), wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property ([0086], building styles that can include ranch, multi-story, bi-level, split-level, patio home, town house, condo, apartment, and the like from one selected recently sold property 60 to a first matched item 185 from the specific property 55, [0184], fig. 2, the process locates a selected number of recently sold properties 60 (i.e. a selected number of properties - first and .
Regarding claim 3, Smith discloses the computerized method of claim 1 (as above), wherein clustering the first physical entity and the second physical entity further comprises: creating a new cluster or updating an existing cluster  ([0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 (i.e. new) for the comparable properties in the specific tract of land 75, wherein if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510 forming a second qualified assemblage 210 of the recently sold properties 60 (i.e. new), wherein the adjacent tract of land 80 recently sold properties 60 are matched on a first, second, third, fourth matched item 185 building style, 190 sqft.,  and 200 lot size within range 160, 165, & 180, and if an insufficient number of recently sold properties 60 are added in the adjacent tract of land 80, wherein the first 205 (i.e. existing) and second 210 (i.e. new) qualified assemblages are combined to form a first combined assemblage 220 to meet the selected number of recently sold properties 60).
Regarding claim 4, Smith discloses the computerized method of claim 1 (as above), wherein a feature of the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property taxes ([0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 (i.e. new) for the comparable properties in the specific tract of land 75, wherein if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the .
Regarding claim 5, Smith discloses the computerized method of claim 1 (as above), wherein the first set of features is considered to match to the second set of features when the first set of features are a match to the second set of features above a prescribed threshold ([0029], [0039], the selected number recently sold properties include the direct physical property input data sets, with one input data set for each recently sold property, each input data set for each recently sold property and the selected specific property input attributes database are each further compared to one another to be within a first selected range of a first matched item from each input data set (i.e. within the range - the attributes are above a threshold), [0039], [0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. within the range - the attributes are above a threshold), [0110], [0133], [0211], figs. 5, 6, and 7 the valuation algorithm can output the selected specific property value based upon matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges (i.e. within the range - the attributes are above a threshold)).
Regarding claim 6, Smith discloses the computerized method of claim 2 (as above), wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are located at different geographic areas ([0184]-[0186], [0211]-[0212], the process locates a selected .
Regarding claim 7, Smith discloses the computerized method of claim 2 (as above), wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are each of a different type ([0039], [0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style within a fourth selected range 160 (i.e. within the range – the attributes of the building type need not be the same type – are each a different type), [0044], [0190], fig. 12, specific token features are termed “jump terms" are used to either find additional properties 60, 65, & 70 available with token features similar to the selected specific property, the system seeks out properties with matching physical and token feature or emotional characteristics, wherein the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property, [0196], [0197], fig. 31, 32, the effects of different Q values upon various groupings of token features 100, 105 that result in value deviations from the value 235 at Q 0, wherein the box on the left and the box on the right there is a group of common features 100, 105 identified as being in bold type and separated and a group of different features different features 100, 105 that are in non-bold type and separated-thus to allow the comparison to focus on the different features 100, 105 that affect the calculated value 235 via the valuation algorithm 230; Examiner notes that the non-bold different features of the comparison properties include Maids Quarters, New Home, Backs to Park, etc. (i.e. properties of a different type)).
Regarding claim 8, Smith discloses the computerized method of claim 2 (as above), wherein the third physical entity is a third real-estate property and at least two of the real-estate property, the second different real-estate property, and the third real-estate property are indirectly related real-estate properties, wherein indirectly related real-estate properties are at least one of located at different geographic areas  ([0184]-[0186], [0211]-[0212], ([0184], [0221], fig. 2, starting with the selected specific property 55 within a specific tract of land 75 (i.e. third physical entity is real-estate) with the selected specific property 55 input attributes 90 database, and the process locates a selected number of recently sold properties 60 in the specific tract of land 75 (i.e. first real-estate property in a first geographic area) to qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85  (i.e. second real-estate property in a second geographic area) at 510 forming a second qualified assemblage 210 of the recently sold properties 60 (i.e. new)) and of a different type ([0039], [0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style within a fourth selected range 160 (i.e. within the range – the attributes of the building type need not be the same type – are each a different type), [0044], [0190], fig. 12, specific token features are termed “jump terms" are used to either find additional properties 60, 65, & 70 available with token features similar to the selected specific property, the system seeks out properties with matching physical and token feature or emotional characteristics, wherein the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property, [0196], [0197], fig. 31, 32, the effects of different Q values upon various groupings of token features 100, 105 that result in value deviations from the value 235 at Q 0, wherein the box on the left and the box on the right there is a group of common features 100, 105 identified as being in bold type and separated and a group of different features different features 100, 105 that are in non-bold type and separated-thus to allow the comparison to focus 
Regarding claim 9, Smith discloses the computerized method of claim 1 (as above), wherein the second phase further comprises: receiving an indication of the third physical entity ([0049], [0052], [0133], [0190]-[0192], figs. 17-20, fig. 17 shows a mobile screen shot of the investor user page after the “search or invest” icon is tapped for the automated real estate valuation system 50, which includes COND as a property 55 condition pick, depicted in fig. 17 as 100, 105, which are the first and second token of the property 55 input attributes 90, 95 (i.e. third physical entity), and a percentage spread of the minimal difference between the specific property 55 (i.e. third physical entity), and fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give property 55 details, and next, fig. 20 shows the output (i.e. second phase) of fig. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and wherein the “find similar properties” button in fig. 17 clicked (i.e. receive an indication of the third physical entity) finds the matching properties 60, 65, or 70); 
gathering transaction data related to the third physical entity; extracting a set of features representing the third physical entity; 
comparing the third physical entity to each existing cluster developed in the first phase ([0184]-[0186], fig. 2, 3, 7, the process starts with the selected specific property 55 that is disposed within a particular tract of land 75 with the selected specific property 55 input attributes 90, 100 database, which includes in fig. 2 defining property attributes including style, square feet, and lot size (i.e. gathering transaction data and extracting features of the third entity), and then locates a selected number of recently sold properties 60 compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, which in fig. 2 includes identifying comparable properties in the same tract and pooling  properties with the same style, square feet range +/- 20%, and lot size (i.e. comparing the third entity to each existing cluster developed in the first phase), wherein if five or more properties 60 are not qualified into the qualified assemblage 205, the process looks toward adjacent ; and 
generating the list of physical entities that belong to one or more clusters the features of which that caused the physical entities to be clustered match the features representing the third physical entity ([0049], [0052], [0133], [0190]-[0192], figs. 17-20, fig. 17 shows a mobile screen shot of the investor user page after the “search or invest” icon is tapped for the automated real estate valuation system 50, which includes COND as a property 55 condition pick, depicted in fig. 17 as 100, 105, which are the first and second token of the property 55 input attributes 90, 95 (i.e. third physical entity), and a percentage spread of the minimal difference between the specific property 55 (i.e. third physical entity), and fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give property 55 details, and next, fig. 20 shows the output (i.e. second phase) of fig. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and wherein the “find similar properties” button in fig. 17 clicked (i.e. receive an indication of the third physical entity) finds the matching properties 60, 65, or 7,  wherein fig. 20 shows the output properties  55 (i.e. third physical entity) and 60 (i.e. generating a list of comps as human perceivable output based on the clustered physical entities) side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in tangible items 90, 95 and token features 100, 105 (i.e. generated list of comps as human perceivable output), wherein the differences are based upon real market data derived from sold properties 60 as calculated 235 by the automated real estate valuation system 50).
Regarding claim 10, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 10 is directed toward a non-transitory computer readable medium, Smith discloses a computer readable medium as claimed. [0184], [0198], [0208], [0226].
Regarding claims 11-19, these claims are substantially similar to claims 1-9, respectively, and are, therefore, rejected on the same basis as claims 1-9. While claims 11-19 are directed toward a system comprising processing circuitry and memory containing instructions, Smith discloses a system as claimed. [0184], [0198], [0208], [0226].
Regarding claim 20, Smith discloses the computerized method of claim 1 (as above), wherein the classifier is configured to output a decision labeling for clustering, wherein the labeling is based on a decision model and a respective feature vector for each of the first physical entity and the second physical entity, and further wherein the feature vector of the first physical entity is based on the first set of features and the feature vector of the second physical entity is based on the second set of features  [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55, wherein for the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression (i.e. based on a decision model) analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) of the specific property 55, wherein the valuation algorithm outputs the selected specific property 55 value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, primary token features 100, and the secondary token features 105 being matched to all properties in the first qualified assemblage 205  (i.e. labeling based on feature vectors of the first and second properties based on the first and second features), thus as a result the algorithm 230 finds properties 60, 65, or 70 for all properties in the first qualified assemblage 205 that match  the selected specific property 55 by matching the input attributes database 90, the input data sets 95, the primary token features 100, the secondary token features 105 (such as square feet size and bedroom count) for the matching properties 60, 65, or 70 (i.e. matching the attributes for all the properties in assemblage 205 to the attributes in property 55 – labeling based on feature vectors of the first and second properties based on the first and second features) that are output shown in FIG. 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623